TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00728-CV



                                  Gena Lisa Rice, Appellant

                                                v.

              Texas Department of Family and Protective Services, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 2002-1754, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Gena Lisa Rice moves to dismiss this appeal. We grant the motion and dismiss this

appeal.




                                           Mack Kidd, Justice

Before Justices Kidd, Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: December 16, 2004